DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “an air blower” and
the “air blowing unit” 
“Specifically, shutter 1 is installed in an air blower, such as a ceiling-embedded ventilation fan or a ventilator.  The air blower includes: an air blowing unit...  The air blowing unit includes, for example, exhaust fan 121 and motor 122, each being illustrated in FIG. 11. (Specification pg 6; lns 10 - 14) 
“The ventilation fan includes exhaust fan 121 and motor 122” (Specification pg 4, lns 8 – 9).
must be shown or the feature(s) canceled from the claim (Claim 10).  No new matter should be entered.
Respectfully, it appears that the “air blowing unit” (or “ventilation fan”) comprises an exhaust fan and motor, and the “an air blower” comprises an air blowing unit and a casing1.  
Further, the title of the invention is Shutter and Air Blower, but an air blower is not indicated in the drawings.
Figure 112 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because it appears that reference characters (figs 1 – 3, 9A, 10: (7c)), (fig 6: (7f)) and (fig 9B: (23
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
The specification is objected to, due to the following clarity issues:
It appears that PG Pub US 2019/0301769 paragraph [0014] and [0047] identify figure 4 as disclosing and air blower.  Respectfully, the figures disclose an adapter (9) [0049].  Accordingly, please amend the paragraphs to read:
“Fig 4 is a cross sectional view of an adapter 
“Note that FIG. 4 is a cross-sectional view of an adapter 
Although the figures do not identify an “air blower” as claimed, specification paragraph [0034] discloses “(t)he blowing unit includes, for example, exhaust fan 121 and motor 122 each being illustrated in Fig 11.”  Accordingly, the claimed “air blower” has been understood to be represented by figure 11: (121).
Please amend page 3, line 19 (PG Pub US 2019/0301769 paragraph [0024]) to read, “FIG. 11, prior art, is a cross-sectional view of a conventional ventilation fan”, in accordance with the drawing objection to Figure 11 (see above).
Appropriate correction is respectfully requested.


Claim Objections
In re Claim 1, the limitation “wherein a parallel cross section of the main body, the parallel cross-section being taken along a parting plane parallel to the shaft,” is unclear as the term “parallel” is a relative term requiring a corresponding equidistant element. 
For purposes of examination, in view of the disclosure3  and in light of Claim 2, Claim 1 has been interpreted as “wherein a first 
Please note that Claim 5 is analogously interpreted as “wherein, in a projected figure of the first 
In re Claim 2, the limitation “in a vertical cross-section of the main body, the vertical cross-section being taken along a parting plane perpendicular to the shaft” is similarly unclear as Claim 1.  For purposes of examination, the claim has been interpreted as “in a second cross-section of the main body, the second cross-section 
In re Claim 4, the limitation “a level difference is formed” is unclear, as the level difference could be equally understood as forming either “legs” (short leg or long leg) of a triangle whose hypotenuse is formed by the “connection side 15”.

    PNG
    media_image1.png
    440
    1140
    media_image1.png
    Greyscale

For purposes of examination, the claim has been understood as if to read, “wherein the main body has a shutter length equal to a distance from a sub-passage side endmost portion to a main passage side endmost portion in the closed state, the long side having a first level is located rearward of the short side having a second level, the long side and short side having a level difference that is 
In re Claim 5, the limitation “the first projected-figure end being located close to the front face side than the second projected-figure end” has been understood as if to read “the first projected-figure end being located closer 
In re Claim 6, the limitation “wherein a tangent at a main-passage-side endmost portion is at right angles to an extension line extended from the long side” has been understood as if to read, “wherein a tangent at a main-passage-side endmost portion is at a right angle 
In re Claim 10, it appears that antecedence is found in Claim 1 for the limitations:
a cylindrical passage; 
a shaft configured to divide the cylindrical passage into a main passage and a sub-passage when the cylindrical passage is open, the sub-passage having a cross-sectional area smaller than a cross-sectional area of the main passage;
While the limitations in Claim 1 have been understood to comprise functional language (see below, In re Claim 1), Claim 10 has been understood as if to read,
“An air blower, comprising: 
the [[a]] cylindrical passage;
the [[a]] shaft configured to divide the cylindrical passage into the [[a]] main passage and the [[a]] sub-passage when the cylindrical passage is open
the shutter according to claim 1, the shutter being rotatably engaged with the shaft; and 
an air blowing unit configured to blow air toward the shutter from the [[an]] upstream side of the cylindrical passage under constant airflow rate control.
Correction or clarification is respectfully requested.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over Nogami et al (US 10,914,489), in view of Ikari et al (US 2009/0163132).
In re Claim 1, Nogami et al discloses a shutter (figs 1A – 5) configured to open and close a cylindrical passage (9) through which an air current flows from upstream to downstream, the shutter comprising: 
a main body (20) in which a front face of the main body is located upstream (27) of a back face of the main body in the cylindrical passage (9) when the shutter is in a closed state (figs 2A, 2B) to close the cylindrical passage, the main body having a substantially circular plate shape (as seen in the figures); and 
a shaft bearing (24) configured to be rotatably engaged with a shaft (12) configured to divide the cylindrical passage into a main passage (fig 1B: (31)) and a sub-passage (30) when the shutter is 
a main-passage-side end located inside the main passage in the closed state (as seen in the figures; and 
wherein a first the parallel cross-section being taken along a parting plane parallel to the shaft, has a circular arc shape projecting in a direction from the front face side to the back face side.
Nogami et al lacks wherein the main body includes a bent portion bent at the main-passage-side end in a direction from a back face side to a front face side. 
Ikari et al teaches discloses a shutter (figs 1 – 5) configured to open and close a cylindrical passage (figs 1, 4: (2)) through which an air current flows from upstream to downstream, the shutter comprising: wherein the main body includes:
a main-passage-side end (the portion of the shutter (5) obstructing the main passage, above) located inside the main passage in the closed state;
a bent portion (annotated, below) bent at the main-passage-side end in a direction from a back face side to a front face side; and
wherein a first flat shape projecting in a direction from the front face side to the back face side.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nogami et al, as taught by Ikari et al, such that the main body includes a bent portion bent at the main-passage-side end in a direction from a back face side to a front face side, for the benefit of providing an improved closing surface between the shutter and the cylinder, preventing air bypass and noise generation.

Claims 1, 2, 5, 6, 7, 9 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Ikari et al (US 2009/0163132), in view of Zhong et al (US 2014/0206276)
In re Claim 1, Ikari et al discloses a shutter (figs 1 – 5) configured to open and close a cylindrical passage (figs 1, 4: (2)) through which an air current flows from upstream to downstream, the shutter comprising: 
a main body (fig 2, 3: (5)) in which a front face (fig 4: (upstream face, proximal duct (2)) of the main body is located upstream of a back face (fig 4: (downstream face, proximal blower (17)) of the main body in the cylindrical passage when the shutter is in a closed state (indicated by solid line type) to close the cylindrical passage, the main body having a substantially circular plate shape (fig 3); and 
a shaft bearing (fig 5: (21)) [0053] configured to be rotatably engaged with a shaft configured such that is divided into a main passage and a sub-passage (annotated Figure 2, below) when the shutter is in an open state (indicated by dashed line type) to open the cylindrical passage, the sub-passage having a cross-sectional area smaller than a cross-sectional area of the main passage (as can be seen annotated below in combination with figure 3), the main body including: 

    PNG
    media_image2.png
    294
    470
    media_image2.png
    Greyscale

a main-passage-side end (the portion of the shutter (5) obstructing the main passage, above) located inside the main passage in the closed state;
a bent portion (annotated, above) bent at the main-passage-side end in a direction from a back face side to a front face side; and
wherein a first flat
Ikari et al lacks:
wherein a first has a circular arc shape projecting in a direction from the front face side to the back face side.  
Zhong et al teaches a shutter (figs 3, 4) configured to open (fig 3) and close (when tail (360) rests on limit structure (400)) an air passage, comprising:
wherein a first cross-section of a main body (fig 4: (300): a plane cut through (375)), taken at a plane that is along the shaft and into a direction of the air current flow, has a circular arc shape projecting in a direction from the front face side to the back face side (as disclosed in figs 3 and 4 [0023 - 0026]).  

    PNG
    media_image3.png
    444
    1445
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikari et al, as taught by Zhong et al, such that the shutter is shaped such that a first cross-section of a main body, taken at a plane that is along the shaft and into a direction of the air current flow, has a circular arc shape projecting in a direction from the front face side to the back face side, for the benefit of providing a stable curved structure that suppresses shutter vibrations [0024], providing a quieter system.

Please note: for Claim 1 and its dependent claims, it has been understood that the “a cylindrical passage” and the “a shaft” have been positively recited in Claim 1.

In re Claim 2 and Claim 5, Ikari et al teaches wherein, in a second cross-section of the main body, the second cross-section 
a short side (main body portion located in the sub passage, annotated above fig 2) arranged inside the sub-passage in the closed state
a long side (main body portion located in the main passage, annotated above) inside the main passage in the closed state;
a connection side connecting the short side with the long side (“step” of shutter (5) between the difference between respective diameters” [0051]); and
the front face includes: 
a first projected-figure end (annotated, below) located close to the front face side and formed by the bent portion; and
a second projected-figure end (annotated, below) located close to the front face side (forward) and formed by the long side, the short side, and the connection side, 
the first projected-figure end being located closer to the front face side (forward) than the second projected-figure end.  

    PNG
    media_image4.png
    317
    530
    media_image4.png
    Greyscale

Ikari et al lacks wherein the main body includes a curve side corresponding to the bent portion at the main-passage-side end of the long side in the closed state.
Zhong et al teaches wherein the main body (300) comprises at least a short side (340), a long side (350), and a curve side (figs 3, 4: (360)) at the main-passage-side (annotated, above) end of a long side (340) in the closed state.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikari et al, as taught by Zhong et al, such that the main body includes a curve side corresponding to the bent portion at the main-passage-side end of the long side in the closed state, for the benefit of avoiding air flow turbulence when in an open position (Zhong et al [0025]), thereby avoiding the creation of noise and improving occupant comfort.
In re Claim 6, the proposed system has been discussed, wherein the combination yields a tangent at a main-passage-side endmost portion is at right angles to an extension line extended from the long side. 
A tangent taken at a point of the proposed system similar to the point of Zhong indicated below, the tangent going in/out of the page at that point, is herein relied on as corresponding to the recited tangent.

    PNG
    media_image5.png
    608
    1028
    media_image5.png
    Greyscale

In re Claim 7, the proposed system has been discussed (see above In re Claim 2) wherein the proposed combination yields wherein the main body has:
 a shutter length equal to a distance from a sub-passage side endmost portion to a main passage side endmost portion, and 
a curvature radius of the curve side
The proposed system is silent as to whether the curvature radius of the curve side is 3% or more and 10% or less of the shutter length.  
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the curvature of radius of the curve side is between 3% and 10% of the shutter length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.   
In re Claim 9, the proposed system has been discussed, wherein Ikari et al teaches an elastic portion (packing [0057] (“not shown in the drawings”) which is provided in a main-passage side endmost portion of the main body (the bent portion (annotated fig. 2, above)), the main-passage-side endmost portion being located inside the main passage in the closed state.
 “When shutter 5 is closed upon receiving the outside air, the shutter contacts the rib 8 of the shutter frame and may produce noise of collision. However, the packing made of elastic material and provided between the shutter 5 and the rib 8 of the shutter frame 6 absorbs the noise of collision” [0066].
 Ikari et al lacks wherein the shutter comprises: 
a notch which divides the bent portion into two portions, the notch being provided in a main-passage-side endmost portion of the main body; wherein 
the elastic portion fills in the notch to connect the two portions obtained by dividing the bent portion.
Zhong et al teaches wherein the shutter comprises:
 a notch (at (360)) which divides the bent portion (350) into two portions, the notch being provided in a main-passage-side endmost portion of the main body, the main-passage-side endmost portion being located inside the main passage in the closed state
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ikari et al, as taught by Zhong et al, such that a notch divides the bent portion, for the benefit of providing a mating portion for a limiting structure, allowing the shutter to close and rest the bent portion with a limiting structure, reducing airflow bypass and improved airflow control.
Regarding the limitation “the elastic portion fills in the notch to connect the two portions obtained by dividing the bent portion”, it is respectfully noted that the shape and location of an elastic portion for a given shutter installation would necessarily depend on numerous individual and/or interrelated design 
In re Claim 10, Ikari et al discloses an air blower (fig 4: (17)), comprising: the [[a]] cylindrical passage; the [[a]] shaft configured to divide the cylindrical passage into a main passage and a sub-passage when the cylindrical passage is openannotated below) configured to blow air toward the shutter from an upstream side of the cylindrical passage under constant airflow rate control.

    PNG
    media_image6.png
    317
    558
    media_image6.png
    Greyscale

Regarding the limitation “configured to blow air toward the shutter from an upstream side of the cylindrical passage under constant airflow rate control”, it is apparent that an air blowing unit in the operating condition, would provide a constant airflow rate control.

Claims 3 and 4 are rejected under 35 U.S.C. §103 as being unpatentable over Ikari et al (US 2009/0163132), in view of Zhong et al (US 2014/0206276), in view of Tan (US 2006/0179721).
In re Claim 3, the proposed system has been discussed, but lacks wherein the long side is arranged in parallel to the short side. 
Tan et al teaches a shutter (figs 1 – 3: (200)) comprising: 
a short side (fig 3, annotated below),
a long side (fig 3, annotated below
a connection side (fig 3, annotated below) connecting the short side with the long side,

    PNG
    media_image7.png
    342
    622
    media_image7.png
    Greyscale

wherein the long side is arranged in parallel to the short side (as can be seen in figure 2, above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Tan et al, such that the long side is arranged in parallel to the short side, for the benefit of providing mating surfaces for a shutter holder thereby reducing shutter leakage in the closed position.
In re Claim 4, as discussed In re Claim 3, when the teachings of Tan are applied to the proposed system, it would yield wherein the main body (5) has a shutter length equal to a distance from a sub-passage side endmost portion to a main passage side endmost portion in the closed state (fig 2: solid line type), the long side having a first level is located rearward of the short side having a second level, the long side and short side having a level difference.
Tan is silent as to whether a distance of the level difference is 5% or less of the shutter length.
It is respectfully noted that if the distance of the level were 0% (which is less than 5%), the shutter would be flat.
However, since the ratio of a level distance to a shutter length for a given shutter installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the shutter mount, the shutter frame, discharge ductwork, etc. to configure an apparatus such as the proposed system according to the limitations set forth as claimed can be viewed as nothing more than a matter of choice in design and/or  absent a showing by applicant of any new or unexpected results produced therefrom over the prior art of record.  It is respectfully noted that PG Pub US 2019/0301769 Specification paragraph [0058] does not discuss the criticality of the 5% or less.  Further, the embodiment of fig 7A – 8B (1a) discloses a level difference of zero.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Of particular significance:
Neumann (US 2,781,054) discloses a pivoted check valve, comprising a valve disk (“shutter”) rotatably mounted within a conduit (1) at a shaft (3,4), connected through a shaft bearing (7, 8), to open and close the conduit (col 1, ln 60 – col 2, ln 24).

    PNG
    media_image8.png
    405
    569
    media_image8.png
    Greyscale

Lortz (US 2,900,998) discloses a pivoted check valve (a “shutter”) configured to increase the moment of inertia of the disk without increasing the mass of the disk.  The valve comprises a disk member and a seat member, said disk member being adapted to seat in the seat member, a shaft attached to the disk for pivotally suspending the disk within the body, and a weight spaced equally on opposite sides of a shaft to increase the moment of inertia with respect to its axis of rotation. (col 1, ln 45 – col 2, ln 3)

    PNG
    media_image9.png
    304
    444
    media_image9.png
    Greyscale

Strongin (US 10,520,101) discloses a contoured valve, comprising a main body (“shutter”) attached to a pivot portion, and has two sides, a first side to respond to the fluid flow in a first direction and move the check valve portion away from a fluid opening to the one or more open positions depending on the fluid flow to allow the fluid to flow through the fluid opening, and a second and opposing side to respond to fluid flow in an opposite direction through the fluid opening and move the check valve portion towards the fluid opening to the closed position to seal the fluid opening and stop fluid flow.  The check valve portion a near-sloped portion formed nearest to the pivot portion, having a near-sloped contoured surface curving away from the pivot point to a first point of inflection with a first curvature, and a far-sloped portion formed farthest from the pivot portion, having a far-sloped contoured surface curving away from the point of inflection towards a farthest point away from the pivot portion with a second curvature that is less curved or bent than the first curvature, the near-sloped portion and the far-sloped portion combining to form a combined surface having a contoured pressure/force distribution on the first side to respond to the fluid flow and move the check valve portion away from the fluid opening (Abstract).

    PNG
    media_image10.png
    428
    1181
    media_image10.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to specification page 10, lns 11 – 12. 
        2 Please refer to specification page 3, ln 22.
        3 Specification page 5, ln 20 – page 6, ln 4; PG pub [0046]